Action to recover damages for personal injuries sustained,by plaintiff when he fell down a stairway in premises owned by respondent and operated as a rooming house by respondent, her husband, and her mother, defendant McCarthy. At the beginning of the trial the action was discontinued as to defendant McCarthy. The jury rendered a verdict in favor of respondent. Plaintiff appeals from the judgment entered thereon. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ.